Citation Nr: 0934524	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-30 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury.  

2.  Entitlement to service connection for asbestosis.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for injuries to the arms, legs, and spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 


INTRODUCTION

The Veteran had active service form March 1972 to July 1977 
and from January 1980 to February 1986.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas that denied the benefits sought 
on appeal.  The Veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to further appellate review.  The 
Veteran contends that he developed arthritis in his neck, 
arms, and legs, memory problems, sleeping difficulties, and 
chronic headaches as a result of injuries sustained in a July 
1976 inservice motorcycle accident.  The Veteran contends, 
and a contemporaneous accident report confirms, that he was 
transported by ambulance and received treatment at the 
medical facility at Fort Polk Louisiana following the 
accident, but no clinical records reflecting this treatment 
are in the claims folder.  In this regard, the Board observes 
that the record contains service treatment records from the 
Veteran's second period of service between January 1980 and 
February 1986, but none from his first period of service 
between March 1972 and July 1977, when the accident occurred.  
As such, it appears that there are service treatment records 
that have not been obtained, and the VA's duty to assist 
clearly extends to obtaining complete service treatment 
records.

The Veteran has also reported treatment at VA medical 
facilities in Little Rock and North Little Rock from January 
1998 to the present date for claimed residuals of his 
inservice motorcycle accident, but no records reflecting such 
treatment are currently on file.  The rating decision and 
Statement of the Case make reference to a record dated in 
September 2005, but no earlier dated treatment records.  The 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The VA is required to obtain 
these records. 

Finally, the record indicates that the Veteran has indicated 
that he receives private medical treatment for asbestosis and 
the record contains a March 2007 statement from a private 
physician indicating treatment and/or evaluation for lung 
complaints compatible with asbestosis.  However, aside from 
this statement, no records are on file reflecting treatment 
for asbestosis, and it is not clear whether the Veteran has 
received any other treatment for asbestosis.  Therefore, 
clarification as to this matter is necessary.  

In addition, there has been no attempt to verify whether the 
Veteran was exposed to asbestos in connection with his 
service duties.  The RO has simply stated in the Statement of 
the Case that there is no evidence that confirms exposure to 
asbestos during service.  However, the record contains more 
than one Enlisted Evaluation Data Report that reflects that 
the Veteran's duties included maintenance of motor vehicles.  
Under these circumstances, the Board is of the opinion that 
the RO should request additional information as to whether 
the Veteran's Military Occupational Specialties during 
service would have exposed him to asbestos.  Thereafter, the 
RO should make a determination as to whether the Veteran was 
exposed to asbestos during service, and if so, and in view of 
the March 2007 statement from his private physician, afford 
the Veteran an examination to determine if he has any 
residuals of that exposure.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file service 
treatment records from the Veteran first 
period of service between March 1972 and 
July 1977.  

2.  The RO/AMC should RO request 
additional information as to whether the 
Veteran's Military Occupational 
Specialties during service would have 
exposed him to asbestos in connection 
those service duties.  Thereafter, the 
RO/AMC should make a determination as to 
whether the Veteran was exposed to 
asbestos during service, and if so, 
afford him an examination to determine if 
he has any residuals of that exposure.

3.  The RO/AMC should obtain and 
associate with the claims file copies of 
all clinical records reflecting the 
Veteran's reported treatment at VA 
medical facilities in Little Rock and 
North Little Rock from January 1998 to 
the present date.   

4.  The RO/AMC should contact the Veteran 
and ask him when and where he has 
received for asbestosis.  The RO/AMC 
should then obtain and associate with the 
claims file all records identified by the 
Veteran.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




